Case 20-03037            Doc 1     Filed 05/29/20 Entered 05/29/20 11:57:10             Desc Main
                                      Document    Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MINNESOTA


     In re:
                                                               Bky Case No. 18-33308
     Vickie Madsen,
                                                               Chapter 7
                                       Debtor,


     Michael S. Dietz, Trustee                                 Adv. Case No.
                                       Plaintiff,

     vs.

     Bryan Madsen,

                                       Defendant.


                     Complaint to Avoid Transfer Under Section 548
_____________________________________________________________________________

For his Complaint against Defendant, Plaintiff states and alleges as follows:

1.            Plaintiff is the duly appointed, qualified and acting trustee of the Chapter 7

bankruptcy estate of the Debtor identified above.

2.            This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 1334 and 157. This adversary proceeding relates to the Chapter 7 Bankruptcy Case

identified above.

3.            Plaintiff consents to entry of final orders or judgment by the bankruptcy court.

4.            In 2017 the Debtor withdrew funds in the amount of approximately $66,000 (the

“Funds”) from her IRA account. The Defendant did not have an interest in the Funds.
Case 20-03037        Doc 1    Filed 05/29/20 Entered 05/29/20 11:57:10             Desc Main
                                 Document    Page 2 of 3



5.     The Debtor used the Funds to:

             a.   Pay the $13,000 balance of a loan secured by a vehicle the Debtor owned

                  jointly with the Defendant (the “Loan Payoff”); and

             b. Purchase a motorcycle titled jointly in the Debtor’s and the Defendant’s

                  names for the sum of approximately $20,000 (the “Motorcycle Purchase”).

6.     The Loan Payoff, the Motorcycle Purchase and the Furniture Purchase are

collectively referred to herein as the “Transfers”.

7.     A creditor existed as of the time of the Transfers that was still a creditor at the

time the Debtor filed her bankruptcy petition.

8.     The Defendant did not contribute any funds to the Loan Payoff, the Motorcycle

Purchase or the Furniture Purchaser and did not pay the Debtor any money for the

Transfers.

                                          COUNT ONE

9.     The Debtor received less than a reasonably equivalent value in exchange for the

Transfers.

10.    The Debtor was insolvent on the date the Transfers were made or became

insolvent as a result of the Transfers.

11.    Plaintiff may avoid the Transfers and preserve the property for the benefit of the

bankruptcy estate pursuant to 11 U.S.C. §548(a)(1)(B).

                                          COUNT TWO

12.    The Debtor made the Transfers with the actual intent to hinder, delay, or defraud

an entity to which the Debtor was indebted or became indebted to after the Transfers.
Case 20-03037      Doc 1     Filed 05/29/20 Entered 05/29/20 11:57:10              Desc Main
                                Document    Page 3 of 3



13.    Plaintiff may avoid the Transfers and the property for the benefit of the

bankruptcy estate pursuant to 11 U.S.C. §548(a)(1)(A).



       WHEREFORE, Plaintiff prays the Court enter judgment against Defendant and in

favor of Plaintiff in the amount of $16,500, together with such other and further relief as

the Court deems just and equitable.




Dated: May 29, 2020.                  DUNLAP & SEEGER, P.A.

                                      By: /e/ Michael S. Dietz
                                            Michael S. Dietz
                                            Registration No. 188517

                                              Aurora M. DeCook
                                              Registration No. 0399875

                                      Attorneys for Trustee
                                      30 3rd Street SE, Suite 400
                                      P.O. Box 549
                                      Rochester, MN 55903-0549
                                      Telephone: (507) 288-9111
